DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are currently pending in the application.
Claims 16-20 have been restricted and withdrawn from consideration.
Claims 1-15 are rejected under 35 USC 103.
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for domestic benefit to prior provisional application 62/614,524 under 35 U.S.C. 119 (e). The requirements for obtaining Domestic Benefit under 35 U.S.C. 119 (e) have been met. Therefore the effective filing date is 01/08/2018. 	
	Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-15) and Species A (FIGS. 1-14) in the reply filed on 12/18/2020 is acknowledged.
The traversal is on the ground(s) that the claims are drawn to similar subject matter therefore there is no additional search burden. This is not found persuasive because it is a serious burden on the Examiner to search all the groups because examiner has to search in different classes for the features of the apparatus not elected. For example, if Group 2 was elected and claims 15-20 were not restricted, examiner would have to search for the foldable case in B65D29/00. A search in the above mentioned area is not required for the elected group. 

Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been reviewed and considered by the examiner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US6026525) in view of Walker (US5611414A).
Regarding claim 1:
Walker teaches:
A bed foldable between an open position and a closed position, comprising: (Abstract and Figures)
a case having (Figure 1, Reference 100)
a first side (Figure 1, Reference 104, column 3, ln 20)
and a second side, (Figure 1, Reference 108, column 3, ln 20))
each side having at least one sidewall defining (Figure 1, Reference 144a, column 3, ln 54-55)  
a bedding receptacle, (Figure 1, Reference 152)
wherein the sidewall of the first side and the sidewall of the second side are connected via a hinge (Figure 1-2, Reference 112)
having a hinge axis located at a position between the sidewall of the first side and the sidewall of the second side, (See Fig. 1, drawn axis 7, column 4, ln 12-20)
such that, in the open position, an outer surface of the sidewall of the first side faces an outer surface of the sidewall of the second side; (Figure 1 and 2, see how in the open position the outer surface of the side walls if the first and second side face each other)
and a mattress assembly having (Figure 1, Reference 110)
a top surface (Figure 1, Reference 116)
and, wherein, in the closed position, the case is folded along the hinge axis such that the mattress assembly is folded into an interior of the case. (Figure 5, column 4, ln12-39)
However, Davis doesn’t teach:
a mattress assembly having a top surface and two downwardly extending cushions, 
each of the two downwardly extending cushions shaped to correspond to the bedding receptacle of one of the first side and the second side of the case; 
wherein, in the open position, each of the two downwardly extending cushions is positioned in one of the bedding receptacles of the case with the mattress top surface facing outward and away from the case, 

A bed foldable between an open position and a closed position, comprising: (Abstract and Figures)
a case having (Figure 1, Reference 4)
a first side (Figure 1, Reference 10, column 3, ln 6-7)
and a second side, (Figure 1, Reference 12, column 3, ln 6-7)
a bedding receptacle (Figure 1-2, 5c, interior of case 4, corresponding to first side 10 and 12)
a mattress assembly (Figure 1-4a, Reference 40, column 3, ln 17-36)
having a top surface and (Figure 1, Reference 54)
two downwardly extending cushions, (Figure 4a, References 42 and 43)
each of the two downwardly extending cushions shaped to correspond to the bedding receptacle of one of the first side and the second side of the case; (See Figs 2-4a, 5c, column 4, ln 30-47 how the downwardly extending cushions 42 and 43 are shaped to correspond to the bedding receptacle of the first side and second side of the case in an open position)
wherein, in the open position, each of the two downwardly extending cushions is positioned in one of the bedding receptacles of the case (See Figs 2-4a, 5c, column 4, ln 30-47 see how the downwardly extending cushions 42 and 43 are shaped to correspond to the bedding receptacle of the first side and second side of the case in an open position)
with the mattress top surface facing outward and away from the case, (Figure 3, Reference 54 is facing outward and away from the case’s bottom face 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the foldable bed of Davis such that it comprises a mattress assembly with the features taught by Walker to provide a self-contained, easily cleaned bed with cushions to provide support for the user (Walker-column 2, ln 8). 
Regarding claim 2:
Davis as modified by Walker disclose claim 1. Davis further teaches:
wherein, in the open position, the hinge axis is located proximate to a top of the sidewall of the first side of the case and proximate to a top of the sidewall of the second side of the case. (Figure 1-2, Reference 112 is located proximate to a top of the sidewalls)
Regarding claim 3:
Davis as modified by Walker disclose claim 1. Davis as modified by Walker doesn’t teach:
wherein the mattress assembly comprises a mattress cover having one sleeve 
the sleeve configured to receive one of the two downwardly extending cushions. 
However, in an alternative embodiment, Walker teaches:
wherein the mattress assembly comprises a mattress cover having one sleeve (Figure 4b, Reference 156, 158, 160, column 6, lines 41-45)
the sleeve configured to receive one of the two downwardly extending cushions. (column 6, lines 42-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pet bed of Davis as modified by Walker such that the mattress cover comprises one sleeve configured to receive one of the two downwardly cushions as taught by an alternative embodiment in Walker to cover the cushions and protect them from getting dirty. 
Davis as modified by walker doesn’t teach:
wherein the mattress assembly comprises a mattress cover having two sleeves
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the mattress cover have two sleeves instead of one sleeve as taught by Davis as modified by Walker, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. It would have been an obvious modification, because making the mattress cover comprised of two sleeves would provide a way for each of the cushions to be covered and removed separately in case the is a need to clean one separately. 
Regarding claim 4:
Davis as modified by Walker disclose claim 1. Davis further teaches:
wherein the mattress assembly defines a seam coaxial with the hinge axis such that the mattress assembly may be folded about the seam and the hinge axis. (Figure 1, Reference 112, column 3, lines 29-52 the dotted line depicts the fabric hinge portions)
Regarding claim 5:
Davis as modified by Walker disclose claim 1. Davis further teaches:
wherein the mattress assembly comprises a padded bolster positioned on a periphery of the top surface of the mattress assembly.  (Figure 7, Reference 200a and 200b, column 5, lines 15-42)
Regarding claim 6:
Davis as modified by Walker disclose claim 3. Davis further teaches:
wherein the mattress assembly comprises a padded bolster positioned on a periphery of the top surface of the mattress assembly.  (Figure 7, Reference 200a and 200b, column 5, lines 15-42)
Regarding claim 7:
Davis as modified by Walker disclose claim 1. Davis further teaches:
wherein, in the closed position, the sidewall of the first side of the case, the sidewall of the second side of the case, and the top surface of the mattress assembly define an interior volume therebetween. (Figure 5, the sidewalls of the first and second sides 144a and the top surface of the mattress 116 define an interior volume therebeween) 
Regarding claim 8:
Davis as modified by Walker disclose claim 1. Davis further teaches:
further comprising a zipper extending at least partially around a periphery of the sidewalls of the first side and the second side of the case, (Figures 1-2, 5, Reference 156)
However, Davis doesn’t teach but Walker teaches:
wherein a portion of the zipper disposed on the first side of the case is configured to mate with a portion of the zipper disposed on the second side of the case to secure the first side of the case to the second side of the case in the closed position. (Figure 1, 3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zipper of the foldable bed of Davis such that it a portion of the zipper on a first side is configured to mate with a portion on the second side as taught by Walker to ensure that the bed is well secured in a suit case to prevent anything from falling out of the interior. 
Regarding claim 9:
Davis as modified by Walker disclose claim 1. Davis doesn’t teach but Walker teaches:
further comprising at least one fastener for connecting the mattress assembly to the case. (Figure 2, Reference 39, column 3, line 17-19)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify foldable bed of Davis to comprise a zipper to attach the mattress assembly to the case as taught by Walker to prevent unwanted detachment of the mattress assembly from the case. 
Regarding claim 10:
Davis as modified by Walker disclose claim 1. Davis teaches: 
wherein the hinge of the case comprises: a first portion connected to the first side of the case; a second portion connected to the second side of the case; (column 3, lines 29-50, The fabric hinge 112 connects the first side of the case to the second side of the case) 
Davis doesn’t teach:
wherein the hinge of the case comprises: a first portion connected to the sidewall of the first side of the case; a second portion connected to the sidewall of the second side of 
Walker further teaches:
wherein the hinge of the cushion comprises: (Figure 2, 4a, Reference 50, column 29-34)
a first portion connected to the sidewall of the first cushion; (see how one end of the hinge is connected to the side wall of the first cushion)
a second portion connected to the sidewall of the second side of the second cushion; (see how the second end of the hinge is connected to the side wall of the second cushion)
and a flexible portion defining the hinge axis between the first portion and the second portion. (Figure 2, Reference 50, the center of the hinge 50 is the flexible portion being the portion that fold when the case is folded) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify hinge of the foldable bed of Davis such that it incorporated a hinge as taught by Walker to increase the flexibility of the hinge between the first and second sides to allow for a better fold during the closed position. 
Regarding claim 11:
Davis as modified by Walker disclose claim 10. Davis doesn’t teach:
wherein the first portion of the hinge is connected to an outer face of the sidewall of the first side of the case; and wherein the second portion of the hinge is connected to an outer face of the sidewall of the second side of the case.
Walker teaches:
wherein the first portion of the hinge is connected to an outer face of the sidewall of the first cushion; (see fig. 4a, Reference 50 how the hinge is connected to an outer face of the sidewall of the first cushion 42)
and wherein the second portion of the hinge is connected to an outer face of the sidewall of the second cushion. (see fig. 4a, Reference 50 how the hinge is connected to an outer face of the sidewall of second first cushion 42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify hinge of the foldable bed of Davis such that it incorporated a hinge as taught by Walker to increase the flexibility of the hinge between the first and second sides to allow for a better fold during the closed position. 
Regarding claim 12:
Davis as modified by Walker disclose claim 10. Davis does teach:
wherein the hinge comprises a flexible fabric. (Figure 1, Reference 112, column 3, lines 29-50, the hinge comprises a flexible fabric since it is movable between an open position and a closed position)  
Regarding claim 13:
Davis as modified by Walker disclose claim 10. Davis further teaches:
wherein, in the open position, the first portion of the hinge defines an acute angle relative to the second portion of the hinge. (Figure 1-2, Reference 112, the hinge 112 defines an acute angle 0 in a fully open position between the first and second portions) 
Regarding claim 14:
Davis as modified by Walker disclose claim 1. Davis further teaches:
further comprising a handle connected to at least one of the first side of the case and the second side of the case.  (Figure 1, Reference 176)
Regarding claim 15:
Davis as modified by Walker disclose claim 14. Davis further teaches:
wherein the handle is located on a portion of the case opposite the hinge in the closed position. (Figure 5, Reference 176 is located on a portion of the case opposite the hinge 112 in the closed position)
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the foldable beds of the art:
US 9301493 B2
US 5785219 A
US 4836605 A
US 9901164 B2
US 20050210594 A1
US 8914927 B1
US 7549183 B2
US 6848128 B2
US 20200375144 A1
US 20190289813 A1
US 20090249545 A1
US 20090183311 A1
US 20090100602 A1
US 20060150323 A1
US 4999863 A
US 3722009 A
US 5568658 A
US 9107519 B2
US 6951035 B2
US 8578526 B1
US 6199230 B1
US 9259108 B2

US 7856688 B2
US 20170258035 A1
US 20120291710 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI

Art Unit 3643